DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 09/16/2022.
Claim Objections
Claim 23 is objected to because of the following informalities: Claim 23, first line recites “the evaluation circuit”, which should be --an evaluation circuit -- because this term was not previously presented in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-18, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (2018/0115153), hereinafter Baik, in view of Yagyu et al. (US 2014/0334051), hereinafter Yagyu.
Regarding claim 1, Baik discloses (see figures 1-3) a method (figure 1) comprising: determining a first measurement signal (figure 1, part first measurement signal 144 from 136/140) which depends on a first load current through a first transistor (figure 1, part first load current through 110) which is connected in series to a load (figure 1, part 130); determining a second measurement signal (figure 1, part second measurement signal 142 from 116/120) which depends on a second load current through a second transistor (figure 1, part second load current through 108) which is connected in series to the load (figure 1, part 130); wherein the second transistor (figure 1, part 108) includes a second source connection (figure 1, part 108; source connection), wherein the second source connection (figure 1, part 108; source connection) is connected in series to the load (figure 1, part 130), and wherein determining the second measurement signal (figure 1, part second measurement signal 142 from 116/120) comprises determining the second measurement signal (figure 1, part second measurement signal 142 from 116/120); and comparing (figure 1, part 146) the first measurement signal (figure 1, part first measurement signal 144 from 136/140) and the second measurement signal (figure 1, part second measurement signal 142 from 116/120), in order to detect the presence of an error  (figure 1, part 146)(paragraphs [0006]-0015]; an apparatus for detecting faults on the outputs of a half-bridge… The microprocessor 146 is considered herein to be a comparator in that it takes the two analog voltages of the peak detectors 120 and 140, converts them to digital values, compares the digital values to each other and based upon that comparison, turns off or turns on the driver 102 by a control signal output 150 provided to the driver 102… A determination that the current flowing through the high side exceeds the current flowing through the low side by an improper amount is determined by the instantaneous or near-instantaneous value of the peak current through the high side resistance 112 versus the peak current passing through the low side resistance 132. If that difference exceeds a pre-determined, design-choice value, the microprocessor 146 provides an output signal 150 to the driver 102 turning the driver off, isolating the load 130 from the battery 114 and protecting it from damage).
Baik does not expressly disclose the second transistor includes a first source connection and a second source connection, and wherein determining the second measurement signal comprises determining the second measurement signal based on a current though the first source connection and a proportionality factor.
Yagyu teaches (see figures 1-23) the second transistor (figure 20, part second transistor generated by Q93/Q94) includes a first source connection (figure 20, part N200) and a second source connection (figure 20, part N100), wherein the second source connection (figure 20, part N100) is connected in series to the load (figure 20, part 102)(paragraph [0008]; a current value I1 flowing in the switching element Q93 and a load 102), and wherein determining the second measurement signal (figure 20, part second measurement signal at current value) comprises determining the second measurement signal (figure 20, part second measurement signal at current value) based on a current (figure 20, part I2) though the first source connection (figure 20, part N200) and a proportionality factor (figure 20, part N200) (paragraphs [0005]-[0016]; Since the source terminal N100 and the source terminal N200 are controlled to have the same potential, each of the drain-to-source voltage and the gate-to-source voltage is substantially the same voltage between the switching element Q94 and the switching element Q93. Therefore, when transistors having element characteristics are used as the switching element Q94 and the switching element Q93, a conduction current of the switching element Q93 can be estimated by sensing a conduction current of the switching element Q94. In this case, as the switching element Q94, an element having the same conductivity type as the switching element Q93, and being a transistor with a much smaller chip area is used. Therefore, a current ratio of the switching element Q94 and the switching element Q93 can be a sufficiently large constant value K… I1 = K·I2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current measurements of Baik with the current measurements features as taught by Yagyu and obtain a method comprising : determining a first measurement signal which depends on a first load current through a first transistor which is connected in series to a load; determining a second measurement signal which depends on a second load current through a second transistor which is connected in series to the load, wherein the second transistor includes a first source connection and a second source connection, wherein the second source connection is connected in series to the load, and wherein determining the second measurement signal comprises determining the second measurement signal based on a current though the first source connection and a proportionality factor; and comparing the first measurement signal and the second measurement signal, in order to detect the presence of an error, because it provides more efficient current detection with power losses reduction (paragraph [0014]).
Regarding claim 2, Baik and Yagyu teach everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) the presence of the error is detected (figure 1, part 146) if one of the first (figure 1, part first measurement signal 144 from 136/140) and the second measurement signal (figure 1, part second measurement signal 142 from 116/120) deviates from the other of the first (figure 1, part first measurement signal 144 from 136/140) and the second measurement signal (figure 1, part second measurement signal 142 from 116/120) by more than a predetermined value (figure 1, part 146)(paragraphs [0006]-0015]; an apparatus for detecting faults on the outputs of a half-bridge… The microprocessor 146 is considered herein to be a comparator in that it takes the two analog voltages of the peak detectors 120 and 140, converts them to digital values, compares the digital values to each other and based upon that comparison, turns off or turns on the driver 102 by a control signal output 150 provided to the driver 102… A determination that the current flowing through the high side exceeds the current flowing through the low side by an improper amount is determined by the instantaneous or near-instantaneous value of the peak current through the high side resistance 112 versus the peak current passing through the low side resistance 132. If that difference exceeds a pre-determined, design-choice value, the microprocessor 146 provides an output signal 150 to the driver 102 turning the driver off, isolating the load 130 from the battery 114 and protecting it from damage).
Regarding claim 3, Baik and Yagyu teach everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) determining the first measurement signal (figure 1, part first measurement signal 144 from 136/140) comprises detecting a load path voltage (figure 1, part a load path voltage detected by the amplifier 136 at lower terminal of 110) of the first transistor (figure 1, part 110)(paragraph [0009]; The amplifier 116 amplifies the voltage across the small resistor 112 due to the current flowing through the resistor 112 and provides an output voltage, the magnitude of which corresponds to the current flowing through the resistor 112).
Regarding claim 4, Baik and Yagyu teach everything claimed as applied above (see claim 3). Further, Baik discloses (see figures 1-3) generating the first current measurement signal (figure 1, part first measurement signal 144 from 136/140) includes detecting the load path voltage (figure 1, part a load path voltage detected by the amplifier 136 at lower terminal of 110) and amplifying the load path voltage using an amplifier (figure 1, part amplifier 136) (paragraph [0009]; The amplifier 116 amplifies the voltage across the small resistor 112 due to the current flowing through the resistor 112 and provides an output voltage, the magnitude of which corresponds to the current flowing through the resistor 112).
Regarding claim 5, Baik and Yagyu teach everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) determining the second measurement signal (figure 1, part second measurement signal 142 from 116/120) comprises measuring a load path voltage (figure 1, part a load path voltage detected by the amplifier 116 at upper terminal of 108) of the second transistor (figure 1, part 116) (paragraph [0009]; The amplifier 116 amplifies the voltage across the small resistor 112 due to the current flowing through the resistor 112 and provides an output voltage, the magnitude of which corresponds to the current flowing through the resistor 112).
Regarding claim 6, Baik and Yagyu teach everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) determining the second measurement signal (figure 1, part second measurement signal 142 from 116/120) comprises generating a measurement current (figure 1, part current that pass through 122) which depends on the second load current (figure 1, part second load current through 108) (paragraph [0010]; The diode 122 thus allows current to flow in one direction).
Regarding claim 7, Baik and Yagyu teach everything claimed as applied above (see claim 6). Further, Baik discloses (see figures 1-3) the second transistor (figure 1, part 108) has a load current output (figure 1, part 108; lower load current output) and wherein the measurement current (figure 1, part current that pass through 122). However, Baik does not expressly disclose the second transistor has a load current output and a measurement current output and wherein the measurement current is provided by a current detection circuit which is coupled to the load current output and the measurement current output.
Yagyu teaches (see figures 1-23) the second transistor (figure 20, part second transistor generated by Q93/Q94) has a load current output (figure 20, part load current output at N100) and a measurement current output (figure 20, part measurement current output at N200) and wherein the measurement current(figure 20, part measurement current through Q95) is provided by a current detection circuit (figure 20, part current detection circuit generated by COMP401 and Q95) which is coupled to the load current output (figure 20, part load current output at N100) and the measurement current output  (figure 20, part measurement current output at N200) (paragraphs [0005]-[0016]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current measurements of Baik with the current measurements features as taught by Yagyu and obtain the second transistor has a load current output and a measurement current output and wherein the measurement current is provided by a current detection circuit which is coupled to the load current output and the measurement current output, because it provides more efficient current detection with power losses reduction (paragraph [0014]).
Regarding claim 8, Baik and Yagyu teach everything claimed as applied above (see claim 6). Further, Baik discloses (see figures 1-3) determining the second measurement signal (figure 1, part second measurement signal 142 from 116/120). However, Baik does not expressly disclose conducting the measurement current through a measuring resistor, wherein the second measurement signal comprises a voltage across the measuring resistor.
Yagyu teaches (see figures 1-23) determining the second measurement signal (figure 20, part second measurement signal at current value) includes conducting the measurement current (figure 20, part measurement current through Q95) through a measuring resistor (figure 20, part Rr2), wherein the second measurement signal (figure 20, part second measurement signal at current value) comprises a voltage (figure 20, part voltage across Rr2) across the measuring resistor (figure 20, part Rr2) (paragraphs [0005]-[0016]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current measurements of Baik with the current measurements features as taught by Yagyu and obtain determining the second measurement signal includes conducting the measurement current through a measuring resistor, wherein the second measurement signal comprises a voltage across the measuring resistor, because it provides more efficient current detection with power losses reduction (paragraph [0014]).
Regarding claim 10, Baik and Yagyu teach everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) the method further comprising: switching off at least one of the first transistor (figure 1, part 110) and the second transistor (figure 1, part 108) when an error is detected (figure 1, part 146; through 150) (paragraphs [0006]-0015]; an apparatus for detecting faults on the outputs of a half-bridge… The microprocessor 146 is considered herein to be a comparator in that it takes the two analog voltages of the peak detectors 120 and 140, converts them to digital values, compares the digital values to each other and based upon that comparison, turns off or turns on the driver 102 by a control signal output 150 provided to the driver 102… A determination that the current flowing through the high side exceeds the current flowing through the low side by an improper amount is determined by the instantaneous or near-instantaneous value of the peak current through the high side resistance 112 versus the peak current passing through the low side resistance 132. If that difference exceeds a pre-determined, design-choice value, the microprocessor 146 provides an output signal 150 to the driver 102 turning the driver off, isolating the load 130 from the battery 114 and protecting it from damage).
Regarding claim 12, Baik and Yagyu teach everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) comparing (figure 1, part 146) the first measurement signal (figure 1, part first measurement signal 144 from 136/140) with a fixedly predetermined threshold value (figure 1, part 146); and switching off the first transistor (figure 1, part 110; turn-off through 150) if the first measurement signal (figure 1, part first measurement signal 144 from 136/140) reaches or exceeds the fixedly predetermined threshold value (figure 1, part 146) (paragraphs [0006]-0015]; The microprocessor 146 is considered herein to be a comparator in that it takes the two analog voltages of the peak detectors 120 and 140, converts them to digital values, compares the digital values to each other and based upon that comparison, turns off or turns on the driver 102 by a control signal output 150 provided to the driver 102… A determination that the current flowing through the high side exceeds the current flowing through the low side by an improper amount is determined by the instantaneous or near-instantaneous value of the peak current through the high side resistance 112 versus the peak current passing through the low side resistance 132. If that difference exceeds a pre-determined, design-choice value, the microprocessor 146 provides an output signal 150 to the driver 102 turning the driver off, isolating the load 130 from the battery 114 and protecting it from damage).
Regarding claim 13, Baik discloses (see figures 1-3) an electronic circuit (figure 1) comprising: a first electronic switch (figure 1, part 110) configured to be connected in series to a load (figure 1, part 130); a second electronic switch (figure 1, part 108) configured to be connected in series to the load (figure 1, part 130); wherein the second transistor (figure 1, part 108) includes a second source connection (figure 1, part 108; source connection), wherein the second source connection (figure 1, part 108; source connection) is connected in series to the load (figure 1, part 130); an error detection circuit (figure 1, part error detection circuit generated by 116, 120, 136, 140 and 146) configured to determine a first measurement signal (figure 1, part first measurement signal 144 from 136/140) which depends on a first load current through the first transistor (figure 1, part first load current through 110), to determine a second measurement signal (figure 1, part second measurement signal 142 from 116/120) which depends on a second load current through the second transistor (figure 1, part second load current through 108), wherein to determine the second measurement signal (figure 1, part second measurement signal 142 from 116/120), the error detection circuit (figure 1, part error detection circuit generated by 116, 120, 136, 140 and 146) is configured to determine the second measurement signal (figure 1, part second measurement signal 142 from 116/120), and to compare (figure 1, part 146) the first measurement signal (figure 1, part first measurement signal 144 from 136/140) and the second measurement signal (figure 1, part second measurement signal 142 from 116/120), in order to detect the presence of an error (figure 1, part 146)(paragraphs [0006]-0015]; an apparatus for detecting faults on the outputs of a half-bridge… The microprocessor 146 is considered herein to be a comparator in that it takes the two analog voltages of the peak detectors 120 and 140, converts them to digital values, compares the digital values to each other and based upon that comparison, turns off or turns on the driver 102 by a control signal output 150 provided to the driver 102… A determination that the current flowing through the high side exceeds the current flowing through the low side by an improper amount is determined by the instantaneous or near-instantaneous value of the peak current through the high side resistance 112 versus the peak current passing through the low side resistance 132. If that difference exceeds a pre-determined, design-choice value, the microprocessor 146 provides an output signal 150 to the driver 102 turning the driver off, isolating the load 130 from the battery 114 and protecting it from damage).
Baik does not expressly disclose the second transistor includes a first source connection and a second source connection; determine the second measurement signal based on a current though the first source connection and a proportionality factor.
Yagyu teaches (see figures 1-23) the second transistor (figure 20, part second transistor generated by Q93/Q94) includes a first source connection (figure 20, part N200) and a second source connection (figure 20, part N100), wherein the second source connection (figure 20, part N100) is connected in series to the load (figure 20, part 102)(paragraph [0008]; a current value I1 flowing in the switching element Q93 and a load 102); determine the second measurement signal (figure 20, part second measurement signal at current value) based on a current (figure 20, part I2) though the first source connection (figure 20, part N200) and a proportionality factor (figure 20, part N200) (paragraphs [0005]-[0016]; Since the source terminal N100 and the source terminal N200 are controlled to have the same potential, each of the drain-to-source voltage and the gate-to-source voltage is substantially the same voltage between the switching element Q94 and the switching element Q93. Therefore, when transistors having element characteristics are used as the switching element Q94 and the switching element Q93, a conduction current of the switching element Q93 can be estimated by sensing a conduction current of the switching element Q94. In this case, as the switching element Q94, an element having the same conductivity type as the switching element Q93, and being a transistor with a much smaller chip area is used. Therefore, a current ratio of the switching element Q94 and the switching element Q93 can be a sufficiently large constant value K… I1 = K·I2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the current measurements of Baik with the current measurements features as taught by Yagyu and obtain an electronic circuit comprising: a first electronic switch configured to be connected in series to a load; a second electronic switch configured to be connected in series to the load, wherein the second electronic switch includes a first source connection and a second source connection, wherein the second source connection is connected in series to the load; an error detection circuit configured to determine a first measurement signal which depends on a first load current through the first transistor, to determine a second measurement signal which depends on a second load current through the second transistor, wherein to determine the second measurement signal, the error detection circuit is configured to determine the second measurement signal based on a current though the first source connection and a proportionality factor, and to compare the first measurement signal and the second measurement signal, in order to detect the presence of an error, because it provides more efficient current detection with power losses reduction (paragraph [0014]).
Regarding claim 14, claim 2 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 15, claim 3 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 16, claim 7 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 17, claim 8 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 18, claim 4 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 20, claim 10 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Regarding claim 22, Baik and Yagyu teach everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) the method is performed by an evaluation circuit (figure 1, part evaluation circuit generated by 146) that includes a comparator (figure 1, part 146)(paragraph [0013]; The outputs 142 and 144 of the first and second peak detectors 120 and 140 respectively are provided to a microprocessor 146. The microprocessor is considered herein to be a comparator in that it takes the two analog voltages of the peak detectors 120 and 140, converts them to digital values, compares the digital values to each other and based upon that comparison, turns off or turns on the driver 102 by a control signal output 150 provided to the driver 102), wherein the comparator (figure 1, part 146) receives the first measurement signal (figure 1, part first measurement signal 144 from 136/140) and the second measurement signal (figure 1, part second measurement signal 142 from 116/120) and outputs an indication of the error (figure 1, part 146; output) in response to the second measurement signal (figure 1, part second measurement signal 142 from 116/120) being different than the first measurement signal  (figure 1, part first measurement signal 144 from 136/140) by more than a predetermined value (paragraphs [0006]-[0015]; an apparatus for detecting faults on the outputs of a half-bridge… The microprocessor 146 is considered herein to be a comparator in that it takes the two analog voltages of the peak detectors 120 and 140, converts them to digital values, compares the digital values to each other and based upon that comparison, turns off or turns on the driver 102 by a control signal output 150 provided to the driver 102… A determination that the current flowing through the high side exceeds the current flowing through the low side by an improper amount is determined by the instantaneous or near-instantaneous value of the peak current through the high side resistance 112 versus the peak current passing through the low side resistance 132. If that difference exceeds a pre-determined, design-choice value, the microprocessor 146 provides an output signal 150 to the driver 102 turning the driver off, isolating the load 130 from the battery 114 and protecting it from damage).
Regarding claim 23, claim 22 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (2018/0115153), hereinafter Baik, in view of Yagyu et al. (US 2014/0334051), hereinafter Yagyu, and further in view of Kaeriyama (US 2016/0087626).
Regarding claim 9, Baik and Yagyu teach everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) the first transistor comprises a low-side (figure 1, part 110), and wherein the second transistor comprises a high-side transistor (figure 1, part 108). However, Baik does not expressly disclose an H-bridge.
Kaeriyama teaches (see figures 1-9) the first transistor comprises a low-side of an H-bridge (figure 1, part Qvl), and wherein the second transistor comprises a high-side transistor of the H- bridge (figure 1, part Quh) (paragraph [0026]; an H-bridge circuit 11).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the bridge of Baik with the H-bridge features as taught by Kaeriyama and obtain the first transistor comprises a low-side of an H-bridge, and wherein the second transistor comprises a high-side transistor of the H- bridge, because it provides efficient power conversion. 
Regarding claim 19, claim 9 has the same limitations, except that is a method claim, based on this is rejected for the same reasons.
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (2018/0115153), hereinafter Baik, in view of Yagyu et al. (US 2014/0334051), hereinafter Yagyu, and further in view of Graf (US 2017/0163255).
Regarding claim 11, Baik and Yagyu teach everything claimed as applied above (see claim 1). Further, Baik discloses (see figures 1-3) controlling (figure 1, part 102) the second transistor (figure 1, part 108) which depends on the second load current (figure 1, part second load current through 108). However, Baik does not expressly disclose controlling the second transistor in accordance with a fuse characteristic curve.
Graf teaches (see figures 1-13) controlling (figure 2, part 202) the second transistor (figure 2, part 203) in accordance with a fuse characteristic curve (figure 2, part 202) (paragraph [0095]-[0103]; A protection turn-off of the electronic switch 201 can be achieved if one of the following conditions occurs: an exceedance of a trip current Itrip evaluated in the electronic switch 201; an exceedance of a limiting current Ilim (e.g. limitation to 100 A), with an associated temperature increase; an exceedance of an integrated turn-off temperature Toff (e.g. 170° C.); an exceedance of a threshold value by a current which is determined by means of a sense current evaluation; an exceedance of a threshold value by a current which is determined by means of a sense current evaluation, for a specific time; a turn-off caused by the microcontroller 202. The complete fuse function thus functions in the overall system) which depends on the second load current (figure 2, part second load current through 203; measured by 205) (paragraph [0095]; The logic unit 204 supplies a sense current to the microcontroller 202 (in accordance with a voltage dropped at a resistance 205) and the microcontroller 202 supplies a control signal IN to the logic unit 20204).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the control of Baik with the control with fuse characteristic features as taught by Graf, because it improves the circuit control with more protection (paragraph [0003]). 
Regarding claim 21, Baik and Yagyu teach everything claimed as applied above (see claim 13). Further, Baik discloses (see figures 1-3) the second electronic switch (figure 1, part 108) and the error detection circuit (figure 1, part error detection circuit generated by 116, 120, 136, 140 and 146), and wherein the first electronic switch (figure 1, part 110). However, Baik does not expressly disclose the second electronic switch and the error detection circuit are part of a common integrated circuit, and wherein the first electronic switch is arranged outside the integrated circuit.
Graf teaches (see figures 1-13) the second electronic switch (figure 2, part 203) and the error detection circuit (figure 2, part 204) are part of a common integrated circuit (figure 2, part 201), and wherein the load (figure 2, part RL) is arranged outside the integrated circuit (figure 2, part 201)(paragraph [0012]; The diagnosis unit and the memory can be an integrated part of the apparatus. In particular, an individual chip can be used for this purpose. It is also possible for a plurality of chips to be used for the integration of the apparatus).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the electronic circuit of Baik with the integration features as taught by Graf and obtain the second electronic switch and the error detection circuit are part of a common integrated circuit, and wherein the first electronic switch is arranged outside the integrated circuit, because it provides more efficient layout based on the design requirements.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839
	
	

	/THIENVU V TRAN/                                               Supervisory Patent Examiner, Art Unit 2839